PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 3, 2003, claimant Thomas A. Adkins, II, was traveling westbound on 1-64, Kanawha County, from Charleston to Cross Lanes, when he came upon a section of highway that was under construction. At this location, respondent had milled the asphalt in order to re-pave. The difference in the height of the roadway caused claimants’ vehicle to sustain damage to all four rims. Claimants’ vehicle then went over a metal spike sticking out of the road, puncturing a tire.
2. Respondent was responsible for the maintenance of 1-64 in Kanawha County and respondent failed to maintain properly 1-64 on the date of this incident.
3. As a result ofthis incident, claimants’ vehicle sustained damage in the amount of $725.00. Claimants’ vehicle had comprehensive insurance covering the vehicle at the time of the incident, with a deductible of $250.00.
4. Respondent agrees that the amount of damages as put forth by the claimant in the amount of their deductible is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of 1-64 in Kanawha County on the date of this incident; that *176the negligence of respondent was the proximate cause of the damages sustained to claimants’ vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $250.00.
Award of $250.00.